COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ALLEN THOMAS ASKEW,                                           No. 08-16-00108-CR
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             384th District Court
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                       Appellee.                               (TC # 20140D01733)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.